UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedSeptember 30, 2010 OR x TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: January 1, 2010 to September 30, 2010 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report:Not Applicable Commission file number:000-54113 Genterra Capital Inc. (Exact name of Registrant as specified in its charter) Canada (Jurisdiction of incorporation or organization) 106 Avenue Road, Toronto, Ontario Canada, M5R 2H3 (Address of principal executive offices) Stan Abramowitz; 416.920.0500, Chief Financial Officer, Fax:416.920.7851 106 Avenue Road, Toronto, Ontario Canada, M5R 2H3 (Name, Telephone, E-mail and/ or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act:None Securities registered or to be registered pursuant to Section 12(g) of the Act: Common Shares, without par value Class A Preference Shares; without par value Class B Preference Shares; without par value Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act:None Number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the transitional report: Common Shares Class A Preference Shares Class B Preference Shares Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934. Yes oNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrants was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP x International Financial Reporting Standards o Other o Indicate by check mark which financial statement item the registrant has elected to follow Item 17 x Item 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox UNLESS OTHERWISE NOTED, THE DOLLAR AMOUNTS CONTAINED IN THIS REPORT ARE IN CANADIAN CURRENCY ($1 CDN $0.9732 U.S. AT March 11, 2011) AND ARE PRESENTED IN ACCORDANCE WITH ACCOUNTING PRINCIPLES GENERALLY ACCEPTED IN CANADA. Historic rates of exchange appear in Part I, Item 3 of this report. PART I ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS. Not Applicable. ITEM 2.OFFER STATISTICS AND EXPECTED TIMETABLE. Not Applicable. ITEM 3.KEY INFORMATION. A. Selected Financial Data (All Figures in Canadian Dollars) SUMMARY OF OPERATING DATA 9 Month Transitional Period Ended September 30, Fiscal Year Ended December 31 2010 2009 Revenue $ Earnings (loss) from operations $ ) ) Earnings (loss) from continuing operations $ ) ) ) Earnings (loss) per share from continuing operations Basic $ ) $ ) Diluted $ ) $ ) Earnings (loss) from discontinued operations $ $ $ - $ ) $ ) Earnings (loss) per share from discontinued operations Basic $ ) $ ) Diluted $ ) $ ) Net earnings (loss) $ ) $ ) Earnings (loss) per share Basic $ ) $ ) Diluted $ ) $ ) 3 September 30, December 31, Total Assets: $ Working Capital: Long term debt: Retractable preference shares - - Dividends declaredper equity share: - Shareholders'Equity: $ Exchange Rates. In this Transitional Report, unless otherwise specified, all dollar amounts are expressed in Canadian Dollars (CDN$). The Government of Canada permits a floating exchange rate to determine the value of the Canadian Dollar against the U.S. Dollar (US$). The following table sets forth the exchange rates for the Canadian Dollar at the end of the transitional period ended September 30, 2010 and each of the four fiscal periods ended December 31, 2009, 2008, 2007, and 2006, the average rates for the period and the range of high and low rates for the period. The data for March 11, 2011 and for each month during the most recent six months is also provided. For purposes of this table, the rate of exchange means the noon buying rate in New York City for cable transfers in foreign currencies as certified for customs purposes by the Federal Reserve Bank of New York. The table sets forth the number of Canadian Dollars required under that formula to buy one U.S. Dollar. The average rate means the average of the exchange rates on the last day of each month during the period. U.S. Dollar/Canadian Dollar Low High February 2011 January 2011 December 2010 November 2010 October 2010 September 2010 Average Transitional Period Ended September 30, 2010 Fiscal Year Ended December 31, 2009 Fiscal Year Ended December 31, 2008 Fiscal Year Ended December 31, 2007 Fiscal Year Ended December 31, 2006 On March 11, 2011 the exchange rate for Canadian dollars/US dollars was 0.9732, based on the noon buying rate in New York City as reported by the Federal Reserve Bank of New York. B. Capitalization and Indebtedness. Not applicable. C. Reasons for the offer and use of proceeds. Not applicable 4 D.Risk factors The Company is subject to a number of broad risks and uncertainties including general economic conditions.In addition to these broad business risks, the Company has specific risks that it faces, the most significant of which are detailed below. Real Property Investments Tend to be Relatively Illiquid and Could Affect Our Need to Maintain Liquidity and Financial Condition Which May Have A Material Adverse Effect On Our Business, Financial Condition and Results of Operations. All real property investments are subject to elements of risk.Such risks include general economic conditions, local real estate market conditions, demand for real property generally and in the local area, competition for other available premises and various other risk factors. Real property investments tend to be relatively illiquid, with the degree of liquidity generally fluctuating in relation to demand for and the perceived desirability of such investments.Such illiquidity may tend to limit the Company’s ability to vary its portfolio promptly in response to changing economic or investment conditions.If a property was to incur a vacancy either by the continued default of a tenant under its lease or the expiration of a lease, and if the vacancy was to continue for a long period of time and the Company was required to liquidate one or all of its real property investments, the resale of the property or properties could be diminished and the proceeds to the Company might be significantly less than the aggregate value of its properties on a going concern basis. This could have a material adverse effect on our business, financial condition and results of operations. Loss Of Tenants Could Affect Leasing Flexibility, Reduce Our Revenue, Net Income And Financial Condition. The relocation by an existing tenant could adversely affect the Company’s ability to generate income.The property located at Wendell Avenue, Toronto, Ontario is a multi-tenant facility with 55.6% of the building occupied by one tenant. The balance of the building is occupied by smaller tenants.In the event that one or more of these tenants was to vacate their unit the Company may find it difficult to provide appropriate space to prospective tenants. This could have an adverse effect on our financial performance through reduced revenues and cash flows which in turn may affect our ability to satisfy our debt service obligations. We Have Large Single Purpose Tenants And Are Dependent On Them For A Large Portion Of Our Rental Revenue, So Our Success Is Dependent On Their Financial Stability And Continuation Of Their Leases. The need to renew and release upon lease expiration is no different for the Company than it is for any other real estate portfolio. Properties that are single tenant occupied, in particular the properties located at Dobbie Drive, Cambridge, Ontario, and Glendale Avenue North, Hamilton, Ontario, with their large single purpose tenant, have tenant specific leasehold improvements. These two properties, which are both leased to Cambridge, together account for 15% and 20% of the Company’s assets and rental revenue, respectively, and therefore constitute a significant credit concentration. The term for both leases expire in June 2011. In the event that the Company was to lose this tenant, or the tenant was unable to pay its rent as it becomes due, and the Company is not successful in replacing it with a similar tenant, this would have a significant impact on the Company’s revenue, financial condition and ability to satisfy its debt service obligations.In addition, a significant amount of demolition could be required to remove tenant specific leasehold improvements. Accordingly this credit concentration could be considered a risk factor. We Are Dependent On Our Tenants For A Large Portion Of Our Revenue So Our Cash Flow And Accordingly Our Success Is Dependent On The Financial Stability Of Our Tenants. The effect of negative economic and other conditions on tenants, the impact on their ability to make lease payments and the resulting impact on property cash flows could be considered a risk.For the most part, the Company’s tenants are suppliers to the retail market and therefore are vulnerable to adverse economic conditions that impact retail sales. To the extent that any one of the Company's tenants is negatively impacted by such a change in economic conditions and is no longer able to meet its rental obligations, this could impact the Company as expenditures, including property taxes, capital repair and replacement costs, maintenance costs, mortgage payments, insurance costs and related charges must be made throughout the period of ownership regardless of whether the property is producing any income. In addition, if the Company is unable to meet mortgage payments on its properties, loss could be sustained as a result of the mortgagee’s exercise of its rights of foreclosure and sale. If a lease is terminated, we cannot be certain that we will be able to lease the property for the rent previously received or sell the property without incurring a loss. 5 The Company May Not Be Able To Renegotiate Financing Terms As They Come Due Which Could Affect Our Liquidity And Financial Condition. We cannot be certain that the Company will be able to successfully renegotiate mortgage financing on favourable terms on the various properties as the existing mortgages fall due. This could impact our liquidity, financial condition and our ability to meet working capital requirements. General Uninsured Losses May Result In The Company Losing Its Investment In And Cash Flows From Properties And Could Reduce Our Net Income. The Company carries comprehensive general liability for fire, flood, extended coverage and rental loss insurance with policy specifications, limits and deductibles customarily carried for similar properties.There are however certain types of risks (generally of a catastrophic nature such as wars or environmental contamination) that are either uninsurable or not insurable on an economically viable basis.Should an uninsured or underinsured loss occur, the value of our assets will be reduced by such uninsured loss. In addition, the Company could lose its investment in and anticipated revenues, profits and cash flows from one or more of its properties, but the Company would continue to be obliged to repay any recourse mortgage indebtedness on such property which in turn will reduce our net income. Accordingly an uninsured or underinsured loss could impact our financial condition. Environmental Legislation And Contamination May Affect Our Operating Results And Our Ability To Borrow Against Or Sell Real Estate. Environmental legislation and policies has become an increasingly important feature of real property ownership and management in recent years.Under various laws, property owners could become liable for the costs of effecting remedial work necessitated by the release, deposit or presence of certain materials, including hazardous or toxic substances and, accordingly, environmental contamination could be considered a risk factor. the Company’s tenants include companies in the textile manufacturing business which represents a potential environmental risk. In addition, the migration of third party offsite contamination to one of the Company’s properties could be considered a risk.The failure by the Company to affect any necessary remedial work may adversely affect the Company’s ability to sell real estate or to borrow using the real estate as collateral and could result in claims against the Company.The cost of defending against claims of liability, complying with environmental regulatory requirements, or remediating any contaminated property could materially adversely affect the business, assets or results of operations of the Company. The Company has introduced an environmental maintenance program to oversee the Company’s compliance with Ministry of the Environment guidelines. Uncertain Return On Short-Term Investments Could Have A Material Adverse Effect On Our Business, Financial Condition And Results Of Operations. The Company’s return on its short-term investments will be contingent upon the performance of its various investment managers and the public financial markets. Difficult market and economic conditions may adversely affect our business and profitability. Our revenues and profitability are likely to decline during periods of poor performance of our investment managers and the public financial markets. The financial markets are by their nature risky and volatile and are directly affected by many factors that are beyond our control. Our operations may suffer to the extent that ongoing market volatility of the recent past was to persist which could adversely affect our financial condition and cash flow. Cash Deposits Held At Banks May Exceed The Amounts Of Insurance Provided On Such DepositsAnd Any Loss Arising There From Could Have A Material Adverse Affect On Our Business, Financial Condition And Results Of Operations. Cash and cash equivalents are maintained with several financial institutions. Deposits held with banks may exceed the amount of insurance provided on such deposits. If we were to suffer a loss as a result of a failure of one of these Banks and the insurance provided thereon was insufficient to cover the amount of the deposit our operations may suffer. This could adversely affect our financial condition and cash flow. Adverse Currency Fluctuations on Cash Deposits Held In Foreign Denominated Currencies Could Have A Material Adverse Affect On Our Business, Financial Condition And Results Of Operations. Currency risk is the risk that a negative variation in exchange rates between the Canadian Dollar and foreign currencies will affect the Company’s operating and financial results. If the Company holds funds denominated in a foreign currency and the value of this currency experiences a negative fluctuation due to a change in exchange rates this could have a material adverse affect on our business, financial condition and results of operations. 6 Declines In Invested Amounts As A Result Of Changes In Prevailing Interest Rates Could Have A Material Adverse Affect On Our Business, Financial Condition And Results Of Operations. Interest rate risk is the risk that the value of a financial instrument will fluctuate due to changes in market interest rates. Some of the cash, cash equivalents and securities that the Company may invest in are subject to interest rate risk. This means that an adverse change in prevailing interest rates may cause the principal amount of the investment to fluctuate and the amount of the investment to decline. Such a decline could have a material adverse affect on our business, financial condition and results of operations. Third Party Valuation Risk Could Have A Material Adverse Affect On Our Business, Financial Condition And Results Of Operations. The valuations of private investment Limite Partnerships rely on third party financial inputs of the underlying securities. If the financial inputs of the underlying securities were directly verifiable, there is risk that the reported fair values may differ. The Anticipated Benefits Of The Amalgamation Are Contingent On The Successful Integration Of The Operations Of Genterra Inc. (‘Genterra”) And Consolidated Mercantile Incorporated (“CMI”). The success of the Amalgamation will depend, in part, on the ability of the Company to realize the anticipated synergies and growth opportunities from integrating Genterra’s and CMI's businesses. The Company’s success in realizing these benefits, beyond the savings in public company and administration costs to be realized from eliminating one public company, and the timing of this realization depends upon the successful integration of the operations of Genterra and CMI. We cannot assure that the Amalgamation will result in the realization of the full benefits we anticipate. Our Need To Maintain Liquidity And Financial Condition Could Be Adversely Affected By Market And Economic Conditions. A liquidity risk arises from the Company’s management of working capital and principal repayments on its debt obligations to avoid difficulty in meeting its financial obligations as they become due. Liquidity is essential to our business and may be impaired by circumstances that we may be unable to control, such as general market disruption or an operational problem which in turn could affect our financial condition and ability to satisfy debt service obligations. The Company Has No Experience Operating As An Investment Company And, If Required To Register As An Investment Company Under The United States Investment Company Act Of 1940, As Amended (The "Company Act"), We Would Find This Process Both Costly and Challenging. With the successful completion of the Amalgamation we do not believe that we will be an investment company under the Company Act, by virtue of Rule 3A-1. Rule 3A-1 provides that an issuer will not be considered an investment company if no more than 45% of the value of its total assets (exclusive of cash items and government securities) consists of, and no more than 45% of its net income after taxes is derived from, certain securities. In order to continue to meet the requirements of Rule 3A-1, we will be required to analyze our assets and financial statements on a continuous basis in order to identify any potential problems including the need to reallocate working capital assets into cash and cash items.This analysis and reallocation will obviously increase our cost of operations, and may from time to time require the retention of legal and accounting experts in order to address any problems identified by such analysis.Should we not be able to continue to qualify for the applicable exclusion, the Company may be required to register as an investment company under the Company Act.In such an event, substantial work on our part will be required to implement appropriate reporting and compliance processes as required by the Company Act.The significant changes to our operations would include retaining a registered investment adviser, registered under the United States Investment Advisers Act of 1940, as amended, to manage the Company's portfolio and adopting a series of compliance documents to ensure compliance.Such modifications could result in a complete change in the Company's operations, and, further, may require a new investment decision to be made by the Company's shareholders.In order to do so, the Company may be required to file appropriate documentation with the Securities and Exchange Commission and there is no guarantee that all shareholders would approve of the change. Finally, the failure to comply properly with SEC laws, rules and regulations could result in significant fines and other penalties, resulting in a material negative impact on the Company. 7 We have no experience operating as an investment company and to do so is costly and challenging, and could materially hinder our ability to operate as a public company. The Company’s Common Stock May Be Deemed To Be A “Penny Stock” Which May Make It More Difficult For Investors To Sell Their Shares Due To Suitability Requirements. Our common stock may be deemed to be “penny stock” as that term is defined in Rule 3a51-1 promulgated under the Securities Exchange Act of 1934. These requirements may reduce the potential market for our common stock by reducing the number of potential investors. This may make it more difficult to sell shares to third parties or to otherwise dispose of them. This could cause our stock price to decline. Broker/dealers dealing in penny stocks are required to provide potential investors with a document disclosing the risks of penny stocks. Moreover, broker/dealers are required to determine whether an investment in a penny stock is a suitable investment for a prospective investor. It May Be Difficult To Sell Shares Of The Company Because Of The Limited Trading Volume. Historically, the securities of Genterra and CMI have experienced a very limited trading volume.As a result there may be less coverage by security analysts, the trading price may be lower, and it may be more difficult for our stockholders to dispose of our securities. ITEM 4.INFORMATION ON THE COMPANY A.HISTORY AND DEVELOPMENT OF THE COMPANY Consolidated Mercantile Incorporated The Company was incorporated on August 12, 1940 under the Companies Act of the Province of Ontario under the name of “Erie Flooring and Wood Products Limited”.It became a public company on December 2, 1948, changed its name to “Erie Diversified Industries Ltd.” on December 5, 1968, changed its name to “Lambda Mercantile Corporation Ltd.” on August 10, 1973 and changed its name to “Consolidated Mercantile Corporation” on September 30, 1987. By Certificate and Articles of Amalgamation filed pursuant to the Business Corporation Act (Ontario) and effective on December 30, 1994, Consolidated Mercantile Corporation amalgamated with Lam-Tar Inc. and continued as Consolidated Mercantile Corporation.On October 22, 1998, Consolidated Mercantile Corporation changed its name to “Consolidated Mercantile Incorporated”. Historically, the Company has been a management holding company which effected its strategy through investment in, management of and merchant banking to its core strategic industries, including furniture, packaging, and finance, with the objective of creating added value to the Company and its shareholders. Over the past number of years, the Company’s investment interests in both Polyair Inter Pack Inc. (“Polyair”) - a manufacturer of protective packaging products, and Distinctive Designs Furniture Inc. (“Distinctive”) - a manufacturer of furniture, incurred substantial operating losses.During this period, management of the Company spent considerable time and effort in assisting these business units in restructuring their operations and enhancing their ability to be more competitive in their respective industries.These efforts providedthe Companywith the opportunity to maximize shareholder value, culminating in the December 2007 sale of both units. Since the time of sale of both Polyair and Distinctive,the Companywith its strengthened financial and management resources has sought out new long-term strategic acquisitions. In keeping with its history of being primarily engaged in the business of investing in and managing of majority owned operating companies, management continued to seek out target acquisitions that they believed would offer future growth and added value to the Company, and its shareholders. As part of this process, the CMI's Board of Directors determined that an amalgamation with Genterra to form Genterra Capital Inc.(“GCI”) would be in the best interests of the Company. 8 Genterra Inc. Genterra was a real estate holding and management company which was created by the amalgamation of Mirtronics Inc. (“Mirtronics”) and Genterra Investment Corporation (“Genterra Investment”) by Articles of Amalgamation filed December 31, 2003. Mirtronics was incorporated under the Business Corporations Act (Ontario) by Articles of Incorporation dated March 20, 1985 as 618417 Ontario Limited. By Articles of Amendment dated April 30, 1985 the name was changed to Mirtone International Inc. By Articles of Amendment dated February 2, 1988 the name was changed to International Mirtone Inc. and the company was recapitalized. By Articles of Amendment dated February 21, 1990 the name was changed to Mirtronics Inc. and the company was further recapitalized. Genterra Investment was formed under the laws of the Province of Ontario by Articles of Amalgamation dated April 30, 1999 amalgamating Genterra Capital Incorporated and Unavest Capital Corp. under the name Genterra Investment Corporation. Genterra Capital Incorporated was formed by Articles of Amalgamation dated February 28, 1997 amalgamating Genterra Capital Corporation, First Corporate Capital Inc. and Mutec Equities Ltd. Genterra Capital Corporation was formed by Articles of Amalgamation dated August 31, 1995 amalgamating Equican Capital Corporation, Wendelleo Realty Inc. and Glendale Realty Holdings Inc. Equican Capital Corporation was formed by Articles of Amalgamation dated December 4, 1987. Genterra Capital Inc. On February 25, 2010 the shareholders of Genterra Inc. and Consolidated Mercantile Incorporated adopted Special Resolutions authorizing the proposed amalgamation of the two companies to continue as an amalgamated company under the name Genterra Capital Inc. The amalgamation became effective on May 10, 2010 (the “Amalgamation”). B.BUSINESS OVERVIEW The Company’s real estate investments are primarily in Canada within the Southern Ontario region. Real estate investments are primarily in industrial commercial real estate and financed through equity and commercial/institutional first mortgages. The properties are managed by the Company in conjunction with third party property managers. Properties are acquired for both income and capital gain appreciation. The Company primarily acquires property that provides cash flow coverage for financing purposes that may or may not provide a return on equity in the short term and with possible long-term capital gain. The Company also invests its surplus cash reserves in a combination of cash and liquid marketable securities with risk-adjusted returns. Business Conditions Other than as described under Item 3 D. Risk Factors, the Company is not aware of any other distinctive or special characteristics of its operation or industry or those of its subsidiaries or affiliates which may have a material impact on future financial performance or of any material country risks which could materially affect operations of the Company or its subsidiary or affiliated corporations. Plan of Operations The Board of Directors believe that with the successful completion of the Amalgamation, the Company’s strengthened balance sheet will allow it to analyse larger potential investments. In the interim, the Company’s working capital is held in a combination of cash and liquid marketable securities with risk-adjusted returns. In keeping with its history of being primarily engaged in the business of investing in and managing of majority owned operating companies, management continues to seek target acquisitions that they believe will offer future growth and added value to the Company and its shareholders. This includes an ongoing review of the Company’s income producing real estate portfolio to best position it to suit our business objectives and to capitalize on favorable market conditions, which included the sale in January 2011 of the Company’s property located at 1095 Stellar Drive, Newmarket, Ontario. C.ORGANIZATIONAL STRUCTURE The Company'sinvestments are comprised of a 100% interest in: Rallets Realty Inc. Ninety Ontario Street Inc. 127627 Ontario Limited 767705 Ontario Limited and 2041804 Ontario Inc. 9 D.PROPERTY, PLANTS AND EQUIPMENT. The Company The Company's head office, shared with a number of other corporations, is located at 106 Avenue Road, Toronto, Ontario, Canada, M5R 2H3. The Company's cost of its head office facilities is borne, on a pro-rata basis, as part of the management fees charged by the Company to its subsidiaries and investment interests for providing management services to such entities. The Company’s real estate investments are in Canada within the Southern Ontario region. Real estate investments are primarily inindustrialcommercial real estate and financed through equity and commercial/institutional first mortgages. Thepropertiesare managed by GCI in conjunction with third party property managers. Properties are acquired for both income and capital gain appreciation. GCI primarily acquires property that provides cash flow coverage for financing purposes that may or may not provide a return on equity in the short term and with possible long term capital gain. The Company manages all of its properties and hires outside contractors to perform physical maintenance of the properties. There is no specific policy as to the amount or percentage of assets which are invested in any specific property. The real estate properties consist of the following: Property Character Ownership Occupancy Number of tenants occupying more than 10% of the building Business carried on from the building Average effective rental per square foot 140 Wendell Avenue Toronto, Ontario Commercial 100% owned - Mortgage of $2,371,656 @ Sept 30, 2008 - 82% 2009 - 86% 2010 - 100% Two Warehousing and Insurance Agency 100% owned - 2008 - 100% 200 Glendale Avenue N., Mortgage of $57,383 2009 - 100% Hamilton, Ontario Commercial @ Sept 30, 2010 2010 - 100% One Warehousing 2008 - 100% 450 Dobbie Drive, 100 % owned - Clear 2009 - 100% Cambridge, Ontario Commercial Title 2010 - 100% One Manufacturer of Towels 100% owned 2008 - 100% 1095 Stellar Drive, Mortgage of $636,910 2009 - 94% Health Club and Newmarket, Ontario Commercial @ Sept 30, 2010 2010 - 78% One Chiropracter 2008 - 96% 90 Ontario Street, 100% owned -Clear 2009 - 97% Artistic Studios and Toronto, Ontario Commercial Title 2010 - 95% None Small Businesses Lease Expires Before Number of Tenants Square Footage Annual Basic Rental Percentage of Annual Rental September 30, 2011 27 September 30, 2012 29 September 30, 2013 September 30, 2014 2 September 30, 2015 1 September 30, 2016 1 September 30, 2017 September 30, 2018 September 30, 2019 September 30, 2020 ** 2011 represents 25 tenants at 90 Ontario Street, 1 tenant at 200 Glendale Avenue and 1 tenant at 450 Dobbie Drive 2012 represents 29 tenants at 90 Ontario Street 2014 represents 2 tenants at 140 Wendell Avenue 2015 represents 1 tenant at 1095 Stellar Drive (see note below) 2016 represents 1 tenant at 140 Wendell Avenue. Note: The property located at 1095 Stellar Drive, Newmarket, Ontario was sold by the Company in January 2011 and the outstanding mortgage thereon was repaid. 10 ITEM 5.OPERATING AND FINANCIAL REVIEW AND PROSPECTS The following table sets forth items derived from the consolidated statements of operations for the nine month transitional period ended September 30, 2010, and the years ended December 31, 2009 and December 31, 2008 prepared in accordance with US GAAP: As noted previously, the Company changed its year end to September 30 from December 31.Accordingly, the foregoing discussion compares the nine month period ended September 30, 2010 to the years ended December 31, 2009 and December 31, 2008. (In thousands of dollars) Nine Month Transitional Period ended September
